Citation Nr: 1823949	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO. 09-24 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial rating for a right foot disability in excess of 10 percent.

2. Entitlement to service connection for a lumbar spine disorder.

3. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel

INTRODUCTION

The Veteran served on active duty with honor and distinction from December 1970 to April 1993, including 8 years oversees. During his long period of service, the Veteran served as an aircraft mechanic.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2012, the matter was remanded by the Board for further development of the evidence.


FINDINGS OF FACT

1. In March 2017, VA received a written statement in which the Veteran withdrew his appeal on the issue of entitlement to a TDIU; there are no questions of fact or law remaining before the Board in this matter.

2. Throughout the period of appeal, the Veteran's right foot disability was manifested by severe foot injuries.

3. The preponderance of the competent and credible evidence establishes that the Veteran has been diagnosed with degenerative arthritis of the lumbar spine with intervertebral disc syndrome that is related to his service.


CONCLUSIONS OF LAW

1. The criteria for the withdrawal of a substantive appeal have been met in regard to the claim for entitlement to a TDIU. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 
38 C.F.R. § 20.204 (2017).

2. The criteria for an initial rating of 30 percent, but no higher, for a right foot disability have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5284 (2017).

3. The criteria for the grant of service connection for degenerative arthritis of the lumbar spine with intervertebral disc syndrome have been met. 38 U.S.C. §§ 1101, 1110, 1111, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012)) defined VA's duty to notify and assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) (2017).

There is no indication in this record of a failure to notify. Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). Furthermore, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C. §5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). Where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)). 

The service treatment records (STRs) and pertinent post-service treatment records have been secured to the extent possible. The Veteran was afforded VA examinations in March 2017 and has not challenged the adequacy of the examinations. Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). Thus, VA's duty to assist has been met.

Further, there has been substantial compliance with prior remand directives. In the November 2012 remand, the Board directed the RO to obtain a new VA medical opinion regarding the etiology of the Veteran's lumbar spine disorder and the severity of his service-connected right foot disability. As noted above, the Veteran was afforded examinations in March 2017. The additional development of the evidence substantially complies with the remand directives. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

TDIU

Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision, and may be withdrawn on the record at a hearing, or in writing. 38 C.F.R. § 20.204 (2017).

In a March 2017 letter, the Veteran indicated that he wished to withdraw from appeal his claim of entitlement to a TDIU. The Board finds that the Veteran has withdrawn the appeal as to that issue. Therefore, there remain no allegations of errors of fact or law for appellate consideration on this particular matter. Accordingly, the Board does not have jurisdiction to review the issue, and the identified issue on appeal is dismissed. See 38 C.F.R. § 20.204.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C. § 1155. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations. 
38 U.S.C. § 1155; 38 C.F.R. § 4.1. It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21.

In relevant part, 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2017).

In both initial rating claims and increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on only what the evidence shows as it relates to the claim.

Service connection for calcaneal spur of the right foot was granted in a September 2008 rating decision. As calcaneal spurs are not specifically listed in the rating schedule, the RO rated the disability under an analogous disability - benign bone growth. See 38 C.F.R. § 4.71a, Diagnostic Code 5015. The diagnostic code for benign bone growth, in turn, refers to the schedular rating criteria for limitation of motion of affected parts. Accordingly, the RO applied the schedular rating criteria for malunion or nonunion of tarsal or metatarsal bones (Diagnostic Code 5283) and other foot injuries (Diagnostic Code 5284), id., and assigned a noncompensable rating, effective January 29, 2008. This appeal arises from the initial grant of service connection.

The regulations establish a general rating formula for malunion or nonunion of tarsal or metatarsal bones. 38 C.F.R. § 4.71a. Under the General Rating Formula, a 10 percent evaluation is warranted for moderate malunion or nonunion of tarsal or metatarsal bones. A 20 percent evaluation is warranted for moderately severe malunion or nonunion of tarsal or metatarsal bones. A 30 percent evaluation is warranted for severe malunion or nonunion of tarsal or metatarsal bones. Lastly, a maximum 40 percent rating is warranted with actual loss of use of the foot. 
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5283.

Additionally, the regulations establish a general rating formula for foot injuries. 38 C.F.R. § 4.71a. Under the General Rating Formula, a 10 percent rating is warranted for moderate foot injuries, a 20 percent rating is warranted for moderately severe foot injuries, and a 30 percent rating is warranted for severe foot injuries. In addition, a maximum 40 percent rating is warranted for actual loss of use of the foot. 38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5284. 

The terms "slight," "moderate," and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision. Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Degenerative arthritis is rated under Diagnostic Code 5003. The Diagnostic Code provides a 20 percent disability rating for degenerative arthritis substantiated by X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a.

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 
38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). According to VA Fast Letter 06-25 (November 29, 2006), to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion (ROM), if feasible. It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability. Additionally, under VAOPGCPREC 9-2004 (Sept. 17, 2004), separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for limitation of flexion and limitation of extension of a single knee joint.

A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). And although VA is required to apply 
38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application. Johnston, 10 Vet. App. at 84-85. Moreover, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id.; see 38 C.F.R. § 4.40.

According to VA treatment records, the Veteran was diagnosed with tarsal tunnel syndrome of the right foot in March 2009. See VA physical medicine rehabilitation attending note. Subsequently, the Veteran underwent a VA foot examination in which he complained of increasing pain and difficulty walking and standing up for long periods of time. See October 2009 Compensation and Pension Feet Examination Note. The Veteran also reported painful toes, burning, cramps, and flare-ups that limited his ability to stand, walk, and engage in activities. The examiner diagnosed him with moderate bilateral first metatarsophalangeal joint degenerative osteoarthritis. 

In March 2012, the Veteran presented to a VA orthopedic consultation. The VA provider noted decreased range of motion of the first metatarsophalangeal joint (MTP) of the right foot and provided a diagnosis of hallux rigidus with metatarsalgia. The Veteran returned for treatment with complaints that his orthopedic shoes did not work. See May 2013 VA podiatry consultation. He also indicated his desire for surgical correction of the big toe of his right foot.

The Veteran submitted to a further VA foot examination in February 2015. He reported pain accentuated on use and manipulation, pain on movement, and excess fatigability. In addition, the Veteran reported flare-ups limiting his ambulation and standing tolerance. The examiner noted extreme tenderness of the plantar surfaces of the right foot.

In October 2015, the Veteran underwent a tarsal osteotomy/metatarsal head osteotomy of the right foot. See March 2017 Foot Conditions Disability Benefits Questionnaire; September 2015 VA treatment letter.

More recently, in March 2017, the Veteran submitted to another VA foot examination. The Veteran reported that since his October 2015 right foot surgery he has lost standing and ambulation tolerance. He also reported flare-ups exacerbated upon minimal standing and ambulation resulting in functional loss, as well as foot pain accentuated on use and manipulation. In addition, the Veteran reported that orthotics did not relieve his symptoms. The examiner noted extreme tenderness of plantar surfaces and characteristic callouses. The examiner diagnosed the Veteran with metatarsalgia and hallus rigidus due to the October 2015 right foot surgery. Further, the examiner determined that his hallux valgus and hallux rigidus of the right foot was so severe as to be equivalent to amputation of the great toe.

Upon review of the record, the Board finds that a 30 percent evaluation is warranted for the Veteran's service-connected right foot disability. The medical record reflects severe symptoms related to the Veteran's right foot disability. Both the February 2015 and March 2017 VA examinations noted extreme tenderness of plantar surfaces unrelieved by orthotics. The record also reflects multiple right foot conditions that have exacerbated the Veteran's overall right foot disability. In March 2012, the Veteran was diagnosed with hallux rigidus with metatarsalgia of the right foot accompanied by functional loss and unrelieved pain. This prompted the October 2015 right foot surgery, which resulted in further diagnoses of metatarsalgia and hallux rigidus of the right foot. According to the March 2017 VA examination, the Veteran's right hallux rigidus and hallus valgus are so severe as to be equivalent to amputation of the great toe. In addition, the Veteran has reported flare-ups throughout the period of appeal that reduce his mobility to the point that he cannot tolerate even minimal standing or walking. There is no evidence to doubt the credibility of the Veteran or his medical providers or examiners.

Simultaneously, the Board finds that a maximum 40 percent rating is not warranted under either applicable diagnostic code as there is no evidence of actual loss of the Veteran's right foot. Accordingly, the criteria for an initial rating of 30 percent, but no higher, for a right foot disability have been met. 38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5283, 5284.

In reaching this decision, the Board has considered whether an extraschedular evaluation is warranted. See January 2010 statement from representative (contending entitlement to an extraschedular evaluation). In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2017). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry. However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the level of symptomatology and impairment caused by the Veteran's right foot disability throughout the appeal period is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The Board acknowledges the symptoms of pain, functional loss, and related surgical intervention and resultant conditions that have exacerbated the Veteran's right foot disability. However, severe symptomatology is expressly provided for in the schedule criteria for right foot injuries. See 38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5284.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C. § 1155. "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. In the absence of exceptional factors associated with the Veteran's right foot disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against entitlement to an evaluation higher than granted herein, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. The current disability requirement can be established by showing that the Veteran had the claimed disability either at the time a claim for VA disability compensation was filed or at some time during the pendency of that claim. See McLain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within one year following active service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. In cases of chronic diseases, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that his lumbar spine disorder is related to service.. See, e.g., January 2010 statement from representative; June 2009 VA Form 9.

According to STRs, the Veteran complained of back pain on multiple occasions throughout his extensive service history. See December 1970 health record entry; January 1971 health record entry; February 1987; August 1992 radiologic consultation report. In March 1993, he underwent a separation examination. The Veteran reported experiencing recurrent back pain.

Approximately 5 years following his separation, the Veteran presented to his VA primary care provider with complaints of back pain. See April 1998 primary care clinic note. The Veteran returned to his primary care provider in December 2002 with complaints of chronic low back pain with onset over 10 years prior.

In May 2008, VA imaging studies revealed multilevel discogenic disease of the lumbar spine. See also August 2008 VA primary care followup note. In his June 2009 VA Form 9, the Veteran attributed his back problems to his military occupational specialty (MOS) as an aircraft mechanic in service. According to the Veteran, his job entailed lifting heavy parts, including engine parts. See also June 2014 buddy statement.

The Veteran presented to a VA back examination in January 2012. The examiner noted a reduced range of motion (ROM) of the lumbar spine. In the report, the examiner determined that his back condition was less likely than not incurred in or caused by claimed in-service injury, event, or illness. Specifically, the examiner stated that there was no evidence of antalgic gait pattern during the examination, no knee or ankle instability, and no medical literature supporting a relationship between foot calcaneal spurs and the low back area. Further, the examiner found that the Veteran's low back condition was caused by the normal aging process.

During a May 2013 VA podiatry consultation, a straight leg test elicited moderate to severe lumbar tenderness.

More recently, in March 2017, the Veteran underwent a VA examination of his lumbar spine disorder. The examiner noted diagnoses of lumbosacral strain, degenerative arthritis of the spine, and intervertebral disc syndrome. However, the examiner noted that there was no evidence of back conditions during service. Simultaneously, the examiner determined that the Veteran's feet conditions, mainly in the right foot, have aggravated the Veteran's gait, resulting in strain and spasms in the lumbar area. Therefore, the examiner concluded that the lumbar spine disorder is at least as likely as not proximately due to service-connected disability.

At the outset, the Board notes that the Veteran's STRs are silent with respect to a diagnosis of arthritis. Further, there is no competent and credible evidence of record of a diagnosis of arthritis within the year following the Veteran's discharge from active service. Therefore, service connection for a lumbar spine disorder cannot be presumed under 38 C.F.R. § 3.307, and the claim must meet the general criteria for service connection. 38 C.F.R. § 3.303.

Upon review of the evidence, the Board finds that preponderance of the competent and credible evidence establishes that the Veteran's lumbar spine disorder is related to his service. Specifically, the Board finds sufficient evidence of direct service connection between the Veteran's diagnosed lumbar spine disorder and injuries sustained in service. The Veteran's STRs are awash with complaints of back pain throughout his service, including upon separation. The Veteran's MOS of aircraft mechanic is consistent with injuries of the back. Further, while there was no diagnosis recorded during or immediately after service, the record reflects consistent reports of back pain since the Veteran's separation up to the May 2008 diagnosis of arthritis of the lumbar spine. There is no evidence to doubt the Veteran's credibility. Accordingly, the Board finds competent and credible evidence of a continuity of symptomatology of a lumbar spine disorder, diagnosed as degenerative arthritis of the lumbarspine with intervertebral disc syndrome, since service. See 38 C.F.R. § 3.303(b). The claim for service connection is granted.


ORDER

The appeal for entitlement to a TDIU is dismissed.

Entitlement to an initial rating of 30 percent, but no higher, for a right foot disability is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for degenerative arthritis of the lumbar spine with intervertebral disc syndrome is granted.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


